 

Exhibit 10.1

 

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (“Amendment”) dated as of February___, 2018
(“Effective Date”) is entered into by and between TG BROTHERS, LLC, a California
limited liability company (“Landlord”) and RINGCNTRAL, INC., a Delaware
corporation (“Tenant”) with reference to the following:

R E C I T A L S

A. Landlord and Tenant are parties to that certain Commercial Lease Agreement
(C.A.R. Form CL, revised 12/15) dated for reference purposes only May 17, 2017,
including all addenda thereto (“Original Lease”), pursuant to which Tenant
leases from Landlord Premises consisting of a portion of the building located at
19 Davis Drive, Belmont, California (“Building”), as more particularly described
in the Original Lease (the “Original Premises”).

B.Landlord and Tenant desire to amend the Lease to, among other things, to (i)
expand the Original Premises to include the remainder of the Building, and (ii)
establish the base monthly rental rate for the expanded Premises.

A G R E E M E N T

NOW, THEREFORE, in consideration of the above Recitals and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree to amend the Lease as follows:

1.References.All references to the “Lease” appearing in this Amendment or in the
Original Lease shall mean the Original Lease as amended by this Amendment. All
capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in the Original Lease.

2.Lease of Expansion Space.

a.Effective as of July 1, 2018 (the “Expansion Date”), the Premises demised by
the Lease are expanded to include approximately 8,754 square feet of space (the
“Expansion Space”), representing the remaining rentable square footage of the
Building not currently leased by Tenant under the Original Lease, as depicted on
Exhibit A-1 attached hereto. For clarification purposes, the term for the
Expansion Space shall be coterminous with the term of the Original Premises, and
shall expire on the July 31, 2021 as indicated in Paragraph 2A of the Original
Lease. From and after the Expansion Date, the term “Premises” where used in the
Lease shall include the Expansion Space. Landlord and Tenant agree that the
rentable square footage of the Expansion Space as set forth in this paragraph
shall be conclusive and binding on the parties hereto.

b.On the Expansion Date, Landlord shall deliver the Expansion Space to Tenant in
broom clean condition with all Building systems (including HVAC) in good working

-1-

 

--------------------------------------------------------------------------------

 

order. The Building’s common areas, including all elevators, stairwells, exiting
areas and access points, lobby area, parking lots and other exterior area shall
be in good working order and in compliance with Laws including as required to
permit Tenant’s construction of the Expansion Space Improvement (as defined in
Paragraph 6 below).

3.Tenant’s Share; Property Operation Expenses.Effective as of the Expansion
Date, Tenant’s Share shall be amended to mean 100%, and Tenant shall continue to
pay the Property Operating Expenses in accordance with Section 14.A. of the
Addendum to the Original Lease.

4.Base Rent.Effective as of the Expansion Date, and for the remainder of the
Term of the Lease, Tenant shall pay Landlord Base Rent for the entire Premises,
as follows:

Period

Monthly Base Rent

Expansion Date – July 31, 2018

$67,680.00 ($2.82 per RSF)

August 1, 2018 – July 31, 2019

$72,000.00 ($3.00 per RSF)

August 1, 2019 – July 31, 2020

$74,160.00 ($3.09 per RSF)

August 1, 2020 – July 31, 2021

$76,384.80 ($3.18 per RSF)

Effective as of the Expansion Date, the rent table in Paragraph 3.A(4) of the
Addendum to the Original Lease shall be deemed replaced in its entirety with
above table.

5.Security Deposit.Landlord acknowledges that it currently holds a Security
Deposit in the amount of Forty Five Thousand Seven Hundred Thirty Eight Dollars
and No/100 ($45,738.00) as security for the full and faithful performance by
Tenant of its obligation under the Lease, and that no increase to the Security
Deposit is required in consideration of this Amendment.

6.Tenant Improvements.Tenant shall be responsible for constructing all
improvements in the Expansion Space as required to allow Tenant to use the
Expansion Space for Tenant’s Use (the “Expansion Space Improvements”). All
Expansion Space Improvements shall be constructed pursuant to plans and
specifications reasonably approved by Landlord by a contractor selected by
Tenant and reasonably approved by Landlord. Tenant shall not commence
construction of the Expansion Space Improvements until the Expansion Date.
Landlord shall provide an allowance of Eighty Seven Thousand Five Hundred Forty
and No/100 ($87,540.00) (the “Expansion Space Improvement Allowance”) to be used
by Tenant for the hard and soft costs of the Expansion Space Improvements. Upon
receipt of invoices from Tenant, Landlord shall reimburse Tenant monthly from
the Expansion Space Improvement Allowance for Tenant’s costs associated with the
Expansion Space Improvements.

7.Parking.Effective as of the Expansion Date, Paragraph 8 of the Addendum to the
Original Lease shall be revised to reflect that Tenant shall be provided
exclusive use of all of the parking spaces for the property at no additional
cost to Tenant.  

 

-2-

 

--------------------------------------------------------------------------------

 

8.Renewal Option.For clarification purposes, Tenant shall retain its Renewal
Option as defined in Paragraph 2.C. of the Addendum to the Original Lease;
provided, however such Renewal Option shall apply to the entirety of the
Premises, as amended in this Amendment.

9.Right of First Offer to Lease. Paragraph 46 of the Original Lease is hereby
deleted in its entirety and shall be of no further force or effect.

10.Certified Access Specialist Inspection.For purposes of Section 1938(a) of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Expansion Premises has not undergone inspection by a
Certified Access Specialist (CASp). As required by Section 1938(e) of the
California Civil Code, Landlord hereby states as follows: “A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law. Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee of
tenant, if requested by the lessee or tenant. The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises.” In furtherance of the foregoing, Landlord and Tenant hereby agree as
follows: (a) any CASp inspection requested by Tenant shall be conducted, at
Tenant’s sole cost and expense, by a CASp designated by Landlord, subject to
Landlord’s reasonable rules and requirements; (b) Tenant, at its sole cost and
expense, shall be responsible for making any improvements or repairs within the
Premises to correct violations of construction-related accessibility standards
that are identified in a CASp inspection requested by Tenant; and (c) if
anything done by or for Tenant in its use or occupancy of the Premises shall
require any improvements or repairs to the Building or Project (outside the
Premises) to correct violations of construction-related accessibility standards,
then Tenant shall reimburse Landlord upon demand, as additional Rent, for the
cost to Landlord of performing such improvements or repairs.

11.No Brokers.Each party hereby represents and warrants to the other party that
neither party has entered into any agreement or taken any other action which
might result in any obligation on the part of the other party to pay any
brokerage commission, finder’s fee or other compensation with respect to this
Amendment and each party making this representation agrees to indemnify and hold
the other party harmless from and against any losses, damages, costs or expenses
(including, without limitation, attorneys’ fees) incurred by reason of any
breach or inaccuracy of such representation or warranty.

12.Miscellaneous.

a.Severability: If any provision of this Amendment or the application of any
provision of this Amendment to any person or circumstance is, to any extent,
held to be invalid or unenforceable, the remainder of this Amendment or the
application of that provision to persons or circumstances other than those as to
which is held invalid or unenforceable, will not be affected, and each provision
of this Amendment will be valid and be enforced to the fullest extent permitted
by law.

-3-

 

--------------------------------------------------------------------------------

 

b.Entire Agreement. This Amendment contains all of the agreements of the parties
hereto with respect to the matters contained herein, and no prior agreement,
arrangement or understanding pertaining to any such matters shall be effective
for any purpose. Except for any subsequent amendments or modifications to the
Lease made in accordance with the terms thereof, any agreement made after the
date of this Amendment is ineffective to modify or amend the terms of this
Amendment, in whole or in part, unless that agreement is in writing, is signed
by the parties to this Amendment, and specifically states that that agreement
modifies this Amendment.    

c.Ratification.Except as otherwise specifically herein amended, the Original
Lease is and shall remain in full force and effect according to the terms
thereof. In the event of any conflict between the Original Lease and this
Amendment, this Amendment shall control.

d.Attorneys’ Fees.Should either party institute any action or proceeding to
enforce or interpret this Amendment or any provision thereof, for damages by
reason of any alleged breach of this Amendment or of any provision hereof, or
for a declaration of rights hereunder, the prevailing party in any such action
or proceeding shall be entitled to receive from the other party all cost and
expenses, including actual attorneys’ and other fees, reasonably incurred in
good faith by the prevailing party in connection with such action or proceeding.
The term “attorneys’ and other fees” shall mean and include attorneys’ fees,
accountants’ fees, and any and all consultants’ and other similar fees incurred
in connection with the action or proceeding and preparations therefore. The term
“action or proceeding” shall mean and include actions, proceedings, suits,
arbitrations, appeals and other similar proceedings.

e.Authority.Each individual executing this Amendment on behalf of his or her
respective party represents and warrants that he or she is duly authorized to
execute and deliver this Amendment on behalf of said entity in accordance with
the governing documents of such entity, and that upon full execution and
delivery this Amendment is binding upon said entity in accordance with its
terms.

f.Counterparts.This Amendment may be executed in several counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same agreement. This Amendment may be delivered in executed form by
way of electronic mail and portable document format, the exchange of which shall
be binding upon the parties hereto as if the parties had delivered a fully
executed original Amendment.

g.Electronic Signature Consent.THE PARTIES HERETO CONSENT AND AGREE THAT THIS
SECOND AMENDMENT MAY BE SIGNED AND/OR TRANSMITTED BY FACSIMILE, E-MAIL OF A .PDF
DOCUMENT OR USING ELECTRONIC SIGNATURE TECHNOLOGY (E.G., VIA DOCUSIGN OR SIMILAR
ELECTRONIC SIGNATURE TECHNOLOGY), AND THAT SUCH SIGNED ELECTRONIC RECORD SHALL
BE VALID AND AS EFFECTIVE TO BIND THE PARTY SO SIGNING AS A PAPER COPY BEARING
SUCH PARTY’S HAND WRITTEN SIGNATURE. THE PARTIES FURTHER CONSENT AND AGREE THAT
(1) TO THE EXTENT A PARTY SIGNS THIS DOCUMENT USING ELECTRONIC SIGNATURE
TECHNOLOGY, BY CLICKING “SIGN”, SUCH PARTY IS SIGNING THIS SECOND AMENDMENT
ELECTRONICALLY, AND (2) THE ELECTRONIC SIGNATURES APPEARING ON THIS SECOND
AMENDMENT SHALL

-4-

 

--------------------------------------------------------------------------------

 

BE TREATED FOR PURPOSES OF VALIDITY, ENFORCEABILITY AND ADMISSIBILITY, THE SAME
AS HAND-WRITTEN SIGNATURES.

 

 

[Remainder of Page Blank; Signature Page Follows]




-5-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been executed by the parties as of the
Effective Date first referenced above.

“LANDLORD”

TG BROTHERS, LLC,

a California limited liability company

By:_/s/ Joann Wu_________________

Name:  Joann Wu____________________

Title:CEO_________________________

 

“TENANT”

RINGCENTRAL, INC.,

a Delaware corporation

By:/s/ David Sipes__________________

Name:David Sipes____________________

Title:Chief Operating Officer___________

 

-6-

 